Bell, Chief Judge.
In this action for wrongful death based on negligence against the estate of Worth B. Perry, the trial court denied defendant’s motion for summary judgment. The only evidence submitted in support of the motion is the deposition of plaintiff in which he testified that he did not remember the collision in which his wife, who was a passenger in his car, was killed. In opposition, there is evidence from which a jury might conclude that Perry was the driver of an automobile which negligently collided with plaintiff’s car, causing his wife’s death. Consequently, defendant has not carried his burden of proof by unequivocally refuting the allegations of fact contained in plaintiff’s complaint. Central of Ga. R. Co. v. Hawes, 120 Ga. App. 4 (169 SE2d 356).

Judgment affirmed.


Quillian and Whitman, JJ., concur.

Harvey, Rhodes & Willard, E. C. Harvey, Jr., for appellant.
Lynwood A. Maddox, Daniel C. B. Levy, for appellees.